DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation “selecting the one or more text items which overlap the analyzed path of the drag input by more than a preset threshold”. Examiner notes that while there appears to be support that the ultrasound apparatus may select text items such as LT item, the transverse item, the distal item and the kidney item and that these items most overlap the path of the drag input (PGPub [0178]), there does not appear to be sufficient disclosure that describes selecting items which overlap the analyzed path by more than a preset threshold. In fact, there is no disclosure of a preset threshold in correspondence with the drag input in the applicant’s specification. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining positions of the text items in respective rows, in a way that a length of a line to be minimized, the line connecting text items which are frequently selected by the user” in lines 16-17. It is unclear if the line is physically present on the interface or if this is merely a descriptive line. It is further unclear if the length of the line is minimized or if it is a length to be minimized. Furthermore, there doesn’t appear to be a verb to conclude the limitation “in a way that a length of a line to be minimized” which makes it unclear in what way the positions are determined. For examination purposes, it has been interpreted that the positions of the text items in respective rows are determined based on frequency. Claims 12 and 20 is rejected for the same reasoning.
Claim 9 recites the limitation “selecting the one or more text items which overlap the analyzed path of the drag input by more than a preset threshold”. It is unclear how the text items overlap the analyzed path by more than a preset threshold in light of the 35 U.S.C. 112(a) rejection previously set forth. For examination purposes, it has been interpreted to mean the text items overlap the analyzed path of the drag input. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-13, 15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160113627 A1), hereinafter Lee in view of Nielsen et al. (US 20170258449 A1), hereinafter Nielsen and Ban et al. (US 20150089411 A1), hereinafter Ban.
Regarding claims 1 and 20,
Lee teaches a method, performed by an ultrasound apparatus (at least fig. 11 (1000) and corresponding disclosure), of providing annotation related information, the method comprising:
Displaying, on a display of the ultrasound apparatus (1000), an ultrasound image obtained by using a probe (at least fig. 11 (20)) ([0011] which discloses a first ultrasound image displayed on a screen (i.e. display))
Receiving an input from a user requesting an annotation setup interface ([0021] which discloses receiving a user input which selects a menu for setting an annotation)
Identifying a diagnostic field corresponding to the ultrasound image ([0021] which discloses determining a photographing part (i.e. a diagnostic field. At least fig. 3B depicts the photographing part is an organ such as a kidney or a field such as cardiac obstetrics) of an object in the first ultrasound image)

Determining a layout of the annotation setup interface (at least fig. 5A (510) and corresponding disclosure) based on the text items (at least fig. 5A. Examiner notes the layout of the annotation setup interface (510) is based on the text items) and using user-related information ([0104] which discloses a high frequency number default text annotation 520 and [0079] which discloses a user input sets the default annotation, thus the high frequency number default text annotation 520 is user-related information. [0073] which discloses a predetermined order with respect to the number of times the annotation in a high frequency setting. Examiner notes that by determining the order in which the annotations are presented, the layout is necessarily determined) and
Displaying, on a display unit (Abstract which discloses the setting window (510) is displayed on a display unit) of the ultrasound apparatus (1000), the annotation setup interface according to the determined layout comprising the text items (520)
wherein the determining of the layout of the annotation setup interface (510) comprises:
Grouping the text items according to semantic correlations (at least fig. 5A(520) which depicts the text items grouped according to semantic correlations (i.e. left and right kidney as one group, left and right renal color Doppler as a second group, left and right renal stone as a third group, and left and right renal cyst as a fourth group); and 
Arranging the grouped text items on respective rows (at least fig. 5A (520) depicts the different groups (kidney, renal Doppler, renal stone, renal cyst) on respective rows) on the layout of the annotation setup interface (510); and
Determining the positions of the text items in the respective rows, in a way that a line connects text items which are frequently selected by the user (Examiner notes that all of the text items are text 

Examiner notes that Lee discloses that the annotations may be in descending order of a frequency number of setting ([0084]). Thus a line (e.g. any line traced/drawn by the user) would be minimized as the frequency of certain text items is increased/decreased. In other words, as the frequency of the grouped text items changes, the system rearranges ordering of the grouped text items and the line between text items is minimized with each rearrangement of the text items. 

While the figures of Lee depict a hand for selecting the text items (at least fig. 5B) and discloses a touched region [0124], it is unclear if the annotation setup interface is displayed on a touchscreen of the apparatus
Nielsen, in a similar field of endeavor involving ultrasound annotations, teaches a method performed by an ultrasound apparatus (at least fig. 1 (102)), of providing annotation –related information, the method comprising:
Displaying, on a display (at least fig. 1 (112) and corresponding disclosure) of the ultrasound apparatus (102), an ultrasound image obtained by using a probe (at least fig. 1 (104)) ([0053] which discloses rendering an ultrasound image in one of the display regions 114)
And displaying, on a touchscreen (at least fig. 1 (122) and corresponding disclosure) of the ultrasound apparatus (102), an annotation setup interface (at least fig. 7 (510) and corresponding disclosure)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the annotation setup interface of Lee on a touchscreen as taught by Nielsen in order to make the system more user friendly. Such a modification amounts to merely a combination of 

Lee further fails to explicitly teach determining, by using the user-related information, sizes of the text items, colors of the text items, fonts of text items, sizes of texts, and colors of texts.
Ban, in a similar field of endeavor involving layouts of annotations, by using user-related information, sizes of text items (at least fig. 8B and corresponding disclosure. [0177]-[0178] which discloses the second button has a larger size and the size of a frequency used UI (i.e. user interface) may be increased, colors, and fonts of text items ([0306] which discloses fonts and colors of UIs may be changed based on user inputs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include determining a size of the text items as taught by Ban in order to improve the accessibility and convenience of the user (Ban [0178]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
In the modified system, by determining the font and colors of the UI, it would appear that the color and size of the text would be determined accordingly, nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have determined the size and color of the text in order to allow further customization of the interface accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Ban rendering the claim obvious (MPEP 2143).

The modified method of Lee would be stored on a computer program product (Lee [0162]) comprising a non-transitory computer-readable medium having a computer-readable program stored 

Regarding claim 2, 
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the determining of the annotation setup interface (510) comprises determining the layout of the annotation setup interface (510) by using at least an examination history and physiological characteristic information (Examiner notes the layout (i.e. order of the annotations) is determined using an examination history (e.g frequency of default annotations selected) and physiological characteristic information because the options for the setting windows 510 are based on the photographing part (e.g. kidney)).

Regarding claim 3,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as currently modified, fails to explicitly teach wherein the determining of the annotation setup interface comprises determining the layout of the annotation setup interface by using at least one of information about with which hand a user uses the probe and information about a pattern by which the user selects text items.
Ban further teaches determining a layout of a touchscreen user interface ([0211] which discloses the control panel (User interface) is on a touch screen and at least fig. 2B (2500)) by using information about with which hand a user uses an ultrasound probe (at least fig. 2A (1200)) ([0104]-[0105] which disclose the User interface pattern (i.e. layout) is different for right-handed or left-handed users to operate the probe in their right or left hand respectively). 



Regarding claim 6,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the determining of the text items further comprises determining the text items according to a function of the ultrasound apparatus used in the obtaining of the ultrasound image ([0130] which discloses the recommendation annotation is based on a photographing part and a kind of an ultrasound image (i.e. function)).

Regarding claim 8,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches further comprising:
Receiving an input selecting one or more text items from among the text items ([0021]which discloses receiving a user input which selects one from the at least one recommendation annotation (text items)); 
generating an annotation by using the selected one or more text items ([0099] which discloses the selected annotation is displayed on a text box. Examiner notes the annotation would necessarily be generated in order to be displayed); and 
Displaying the generated annotation on the ultrasound image ([0021] which discloses displaying an image representing the selected annotation on the ultrasound image).

Regarding claim 10,
Lee, as modified, teaches the elements of claim 8 as previously stated. Lee, as modified, further teaches an input of selecting a button for adjusting a position of the annotation displayed on the ultrasound image ([0109] which discloses a user input selects the body marker or phrase. Examiner notes the selection of the body marker or phrase is interpreted as an input of selecting a button in its broadest reasonable interpretation), 
receiving an input of changing the position of the annotation with respect to the ultrasound image ([0109] which discloses the user input drags the body marker or phrase is received), 
and moving the annotation of the ultrasound image on the display in response to the input ([0109] which discloses the ultrasound apparatus changes a position of an annotation in the ultrasound image).	Examiner notes in the modified system the input is a touch input. 
Lee, as currently modified, fails to explicitly teach displaying on the touchscreen the ultrasound image and the annotation displayed on the display. 

Nielsen teaches displaying, on the touchscreen (at least fig. 21 (122)), the ultrasound image (at least fig. 21 (2102)) and an annotation (at least fig. 21 (2104)) displayed on the display ([0074] which discloses the image display region 2102 is the same image displayed on the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to have included displaying on the touchscreen the ultrasound image and the annotation displayed on the display in order to visualize the movement of the annotation on one screen without having to watch the display.

Regarding claim 11,

Wherein optimizing the layout includes adjusting, to lower a probability in which the text item is incorrectly selected, the positions of the text items (520) comprised in the annotation setup interface (510) ([0073] which discloses for high frequency settings the order (i.e. positions) of the text items is set with respect to the number of times the annotation is set. Examiner notes this would be adjusted if the number of times an annotation is set changes. Examiner notes the orders adjusted for 520 would lower a probability in which the text item is incorrectly selected)

Regarding claim 12,
Lee teaches an ultrasound apparatus (at least fig. 11 (1000)) comprising:
A probe (at least fig. 11 (20) and corresponding disclosure) configured to obtain an ultrasound image
A display (at least fig. 1 (1100)) configured to display an ultrasound image obtained by using the probe (20).
An input interface (at least fig.  1 (1200) and corresponding disclosure) configured to receive an input from a user requesting an annotation setup interface ([0011] which discloses a user input unit (i.e. input interface) receives a user input which selects a menu for setting an annotation)

Determine a layout of the annotation setup interface (at least 5A (510) and corresponding disclosure) by using user-related information ([0104] which discloses a high frequency number default text annotation 520 and [0079] which discloses a user input sets the default annotation, thus the high frequency number default text annotation 520 is user-related information. [0073] which discloses a predetermined order with respect to the number of times the annotation in a high frequency setting. Examiner notes that by determining the order in which the annotations are presented, the layout is necessarily determined)
And display the annotation setup interface according to the determined layout comprising the text items (Abstract which discloses displaying a setting window (including at least one recommendation annotation (i.e. text items) on the display (1100)
Wherein the processor is further configured to group the text items according to semantic correlations (at least fig. 5A (520) which depicts the text items grouped according to semantic correlations (i.e. left and right kidney as one group, left and right renal color Doppler as a second group, left and right renal stone as a third group, and left and right renal cyst as a fourth group); and 
Arrange the grouped text items on respective rows (at least fig. 5A (520) depicts the different groups  (kidney, renal doppler, renal stone, renal cyst) on respective rows) on the layout of the of the annotation setup interface (510))


While Lee discloses that the annotations may be in descending order of a frequency number of setting ([0084]), it is unclear if this is how the positions of the text items in the respective rows of fig. 5 (520) are ordered. 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include modifying the order of groups in 520 in such a way that a line connecting text items which are frequently selected by the user in order to optimize the layout of the interface accordingly. Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2143). 

While Lee teaches using the setting window for inputting, Lee fails to explicitly teach wherein the processor displays the annotation setup interface comprising the text items on a touchscreen forming a portion of the input interface. 
Nielsen teaches an input interface (at least fig. 1 (122) and corresponding disclosure) and a processor (at least fig. 1 (132) and corresponding disclosure) configured to display an annotation setup interface (at least fig. 7 (510) and corresponding disclosure) comprising text items on a touch screen ([0058] which discloses touch panel 125 includes annotation cluster (510)) forming a portion of the input interface (122) (at least fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the annotation setup interface of Lee on a touchscreen forming a portion of the 

Lee further fails to explicitly teach wherein the processor is further configured to determine, by using the user-related information, at least one of the positions of the text on a row, sizes of the text items, colors of the text items, fonts of text items, sizes of texts, and colors of texts.
Ban, in a similar field of endeavor involving layouts of annotations, teaches determining, by using user-related information sizes of text items (at least fig. 8B and corresponding disclosure. [0177]-[0178] which discloses the second button has a larger size and the size of a frequency used UI (i.e. user interface) may be increased).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include determining a size of the text items as taught by Ban in order to improve the accessibility and convenience of the user (Ban [0178]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Lee further fails to explicitly teach determining, by using the user-related information, sizes of the text items, colors of the text items, fonts of text items, sizes of texts, and colors of texts.
Ban, in a similar field of endeavor involving layouts of annotations, by using user-related information, sizes of text items (at least fig. 8B and corresponding disclosure. [0177]-[0178] which discloses the second button has a larger size and the size of a frequency used UI (i.e. user interface) may be increased, colors, and fonts of text items ([0306] which discloses fonts and colors of UIs may be changed based on user inputs).

While there is no explicit disclosure of changing the size or color of the text, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have determined the size and color of the text in order to allow further customization of the interface accordingly. Such a modification amounts to merely an obvious matter of design choice absent criticality in the functioning of the system of Ban rendering the claim obvious (MPEP 2143).

Regarding claim 13, 
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the processor is configured to determine the layout of the annotation setup interface (510) by using at least an examination history and physiological characteristic information (Examiner notes the layout (i.e. order of the annotations) is determined using an examination history (e.g last used words, frequency of default annotations set by a user) and physiological characteristic information because the options for the setting windows 510 are based on the photographing part (e.g. kidney)).

Regarding claim 15,
Lee, as modified, teaches the elements of claim 12 as previously stated. Lee further teaches wherein the text items comprise determining the text items according to a function of the ultrasound apparatus used in the obtaining of the ultrasound image ([0130] which discloses the recommendation annotation is based on a photographing part and a kind of an ultrasound image (i.e. function)).


Regarding claim 17,
Lee, as modified, teaches the elements of claim 12 as previously stated. Lee further teaches further comprising:
Wherein the processor is configured to receive an input selecting one or more text items from among the text items ([0021]which discloses receiving a user input which selects one from the at least one recommendation annotation (text items)); 
Generate an annotation by using the selected one or more text items ([0099] which discloses the selected annotation is displayed on a text box (examiner notes the annotation would need to be generated in order to be displayed); and 
Control the display (1100) to display the generated annotation on the ultrasound image ([0021] which discloses displaying an image representing the selected annotation on the ultrasound image).

Regarding claim 18,
Lee, as modified, teaches the elements of claim 17 as previously stated. Lee, as modified, further teaches  wherein the processor is further configured to, process an input of selecting a button for adjusting a position of the annotation displayed on the ultrasound image is received ([0109] which discloses a user input selects the body marker or phrase. Examiner notes the selection of the body marker or phrase is interpreted as an input of selecting a button in its broadest reasonable interpretation),
Receive an input of changing the position of the annotation with respect to the ultrasound image via the input interface ([0109] which discloses the user input drags the body marker or phrase is received), and 


Lee, as currently modified, fails to explicitly teach displaying on the touchscreen the ultrasound image and the annotation displayed on the display. 
Nielsen teaches displaying, on the touchscreen (at least fig. 21 (122)), the ultrasound image (at least fig. 21 (2102)) and an annotation (at least fig. 21 (2104)) displayed on the display ([0074] which discloses the image display region 2102 is the same image displayed on the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to have included displaying on the touchscreen the ultrasound image and the annotation displayed on the display in order to visualize the movement of the annotation on one screen without having to watch the display.

Regarding claim 19,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the processor is further configured to optimize the layout of the annotation setup interface (510) by using text item selecting pattern information, wherein the text item selecting pattern information is based on history of the text item selection of the user ([0104] which discloses 520 is a high frequency number default annotation. Examiner notes the high frequency default annotation set by the user would necessarily be based on the history of the text item selection of the user) 
Wherein the optimizing of the layout includes adjusting, to lower a probability in which the text item is incorrectly selected, at least on of positions of the text items (520) comprised in the annotation setup interface (510) ([0073] which discloses for high frequency settings the order (i.e. positions) of the 

Claims 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Nielsen, and Ban as applied to claims 1 and 12 above, and further in view of Vara et al. (US 6063030 A).
Regarding claims 4 and 14,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee fails to explicitly teach wherein the determining of the text items comprises determining the text items by using measurement result information related to the ultrasound image. 
Vara teaches determining text items (at least fig. 11 (122, 124, 126, and 128)) and displaying, on a touchscreen of the ultrasound apparatus (at least fig. 11 (36) and col. 5 lines 45-59 which disclose the display monitor is a touchscreen), an annotation setup interface (at least fig. 11 (36) is a dynamic portion menu and comprises annotation options) comprising the text items (122, 124, 126, and 128).
Vara further teaches wherein determining text items (122, 124, 126, and 128) by using measurement result information (Col. 11 lines 1-19 which disclose 122, 124, 126, and 128 are based off of measurements in the ultrasound window) related to the ultrasound image (at least fig. 11 (12)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified to include determining text items as taught by Vara in order to allow the user to visualize the measurement values related to the ultrasound image. 

Regarding claim 5,

Extracting at least one measurement result related to the ultrasound image (Examiner notes in order to display the text items the measurement results (i.e. distances or areas) would be extracted); and 
Generating at least one text item (122, 124, 126, and 128) corresponding to the at least one measurement result, and 
Wherein the displaying of the annotation setup interface (36) comprises displaying the annotation setup interface (36) include the at least one text item (122, 124, 126, and 128).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Nielson, and Ban as applied to claim 8 above, and further in view of Melen (US 20150074606 A1).
Lee, as modified, teaches the elements of claim 8 as previously stated. Lee fails to explicitly teach wherein the receiving of the input selecting one or more text items comprises:
Receiving a drag input of dragging on the annotation setup interface.
Melen, in a similar field of endeavor involving touch screen manipulation, teaches receiving an input of selecting one or more text items (at least fig. 4b (1213) and corresponding disclosure) comprising:
Receiving a drag input of dragging on an interface (at least fig. 3 (206) and corresponding disclosure) ([0096] which discloses receiving a touch in relation to an icon representing an item, followed by a drag of the touch)

Selecting the one or more text items (1213) which overlap the analyzed path (at least fig. 4b) of the drag input (1230) by more than a preset threshold (Examiner notes the text items having any overlap is over a preset threshold of at least zero)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to include receiving a drag input as taught by Melen in order to allow the user to easily select multiple adjacent list items without lifting his finger from the screen ([0014]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
New 112(a) and 112(b) rejections necessitated by amendment
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will respond to arguments which remain relevant to the art of record.
Applicant's arguments regarding the art of Lee filed 09/17/2021 have been fully considered but they are not persuasive. For example, Applicant argues “the cited references – in particular, Lee – do not disclose the process of arranging the annotations; for example grouping of the text items or rules for arranging the text items (REMAKRS pg. 11). Examiner respectfully disagrees in that Lees text items are placed and sorted by frequency of selection and generation (See fig. 3B-5A). 

Applicant further argues “the cited inventions only provide list of recommended annotations, but do not disclose how to determine the properties of the annotations fragments, leading the interface unable to be modified (even if incorrect input occurs continuously)” (REMARKS pg. 11). Examiner notes that Ban is relied upon to teach determining properties (e.g. size, font, color etc.) of the buttons based on user input (i.e. a user related information). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793